Case 1:21-cv-21223-RNS Document 1 Entered on FLSD Docket 03/31/2021 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 ADVANTAGE AVIATION SERVICES                                 Case No:
 SWEDEN AB, a foreign corporation

        Plaintiff,

 v.

 JETPRO INTERNATIONAL, LLC,                        a
 Missouri limited liability company

       Defendant.
 ________________________________/


                                               COMPLAINT

        Plaintiff, ADVANTAGE AVIATION SERVICES SWEDEN AB (hereinafter “Plaintiff”),

 by and through undersigned counsel, and in accordance with the Federal Rules of Civil Procedure,

 hereby files its Complaint against JETPRO INTERNATIONAL, LLC (hereinafter “JETPRO”)

 and in support thereof, states as follows:

                                    JURISDICTION AND VENUE

        1.      This is an action for damages which exceeds the sum of $75,000.00, exclusive of

 costs, interests, and attorney’s fees. The action is between a citizen of a foreign country and a

 citizen of the United States and is otherwise within the diversity jurisdiction of this Court pursuant

 to 28 U.S.C. §1332(a)(2).

        2.      Plaintiff ADVANTAGE AVIATION is a Swedish commercial entity with its place

 of origination and principal place of business in Sweden.

        3.      Defendant JETPRO is a Missouri limited liability company with its principal place

 of business in Arizona. JETPRO is registered to do business in the State of Florida. The agreement

                                                        1
                                           GRIFFIN & SERRANO, PA
                                    707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-21223-RNS Document 1 Entered on FLSD Docket 03/31/2021 Page 2 of 5




 between the parties that is the genesis of this lawsuit required the parties to seek a resolution of

 any dispute arising from the agreement to be resolved under the Rules of Conciliation and

 Arbitration of the International Chamber of Commerce (ICC); however, the arbitration was

 dismissed as JETPRO never paid the required fees and declined to participate in the arbitration.

 Accordingly, the claim was withdrawn, and the ICC refunded Plaintiff’s portion of the costs of

 arbitration.

         4.     The agreement between the two parties requires New York State choice of law;

 however, venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §1391 because

 JETPRO is registered to do business in Florida and has engaged in business in Miami, Florida.

 More significantly, the Engine was to be delivered and all work pursuant to the Service Agreement

 attached to the Complaint was to be performed at JETPRO’s facility located at 2583 West 6th Lane,

 Hialeah, Miami-Dade County, Florida 33010. See ¶ 12 of page 26 to Exhibit “A”.

         5.     Plaintiff has retained the undersigned law firm to represent them in this matter and

 has agreed to pay their attorneys a reasonable fee for their services herein.

                            FACTS APPLICABLE TO ALL COUNTS

         6.     On May 16, 2018, Avia Traffic Company LLC, a company formed under the laws

 of Kyrgyzstan (Kyrgyz Republic), having an address of Panfilova Street # 26, Bishkek City

 Kyrgyzstan, 720052 (“ATC”) and JETPRO herein entered into a certain Aircraft Engine Service

 Agreement (the “Service Agreement”), a copy of which is attached hereto and made a part hereof

 as Exhibit “A”, with respect to the service by JETPRO of one (1) IAE model V2500-A1 turbojet

 aircraft engine bearing manufacturer’s serial number V0110 (the “Engine”), which engine was

 owned by ATC.


                                                        2

                                      GRIFFIN SERRANO & EWING, P.A.
                                    707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-21223-RNS Document 1 Entered on FLSD Docket 03/31/2021 Page 3 of 5




         7.      ATC, as assignor, and Plaintiff herein, as assignee, entered into a certain

 Assignment of Rights under Contract dated January 29, 2019, a copy of which is attached hereto

 and made a part hereof as Exhibit “B” (the “Assignment”), pursuant to which ATC sold, assigned,

 conveyed and set over unto Plaintiff herein all of ATC’s right, title and interest in its cause(s) of

 action against JETPRO arising out of the Service Agreement.

         8.      Pursuant to the Agreement, JETPRO received the amount of Eight Hundred and

 Fifty Thousand and 00/100 US Dollars (US$850,000.00) from ATC as a deposit.

         9.      To date, despite repeated demands and subsequent assurances, JETPRO has refused

 to deliver the Engine and has refused to return the Eight Hundred and Fifty Thousand and 00/100

 US Dollars (US$850,000.00) despite it having no right to withhold these funds.

         10.     As a result of JETPRO’s failure and refusal to return the funds, Plaintiff has

 suffered actual damages.


                                 COUNT I – BREACH OF CONTRACT

         11.     Plaintiff reasserts and reincorporates all allegations contained in paragraphs 1-10

 as if fully set forth herein.

         12.     JETPRO and ATC entered into the Service Agreement to which Plaintiff is an

 assignee and a Successor in Interest.

         13.     All conditions required by the Service Agreement have been performed by ATC

 and/or the Plaintiff.

         14.     JETPRO breached material terms of the Purchase Agreement by failing to deliver

 the Engine and then failing to return the funds after receiving repeated demands to do so, despite




                                                         3

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-21223-RNS Document 1 Entered on FLSD Docket 03/31/2021 Page 4 of 5




 having no contractual or legal right to retain these funds and having expressly agreed to return the

 funds.

           15.   As a direct and proximate cause of JETPRO’s breach, Plaintiff has sustained

 damages, which are ongoing. Damages include monetary damages.


           WHEREFORE, JETPRO, requests judgment be entered in its favor awarding monetary

 damages, interest, attorneys fees and costs and any other relief this Court deems just and proper.

                     COUNT II – VIOLATION OF NY CLS GEN. BUS. § 349

           16.   Plaintiff reasserts and reincorporates all allegations contained in paragraphs 1-10

 as if fully set forth herein.

           17.   JETPRO violated the State of New York’s Consumer Protection Law (NY CLS

 Gen. Bus. § 349).

           18.   Plaintiff has standing to bring this cause of action under NY CLS Gen. Bus. §

 349(h).

           19.   JETPRO committed a deceptive and unlawful act in the conduct of business, trade,

 or commerce by: 1) failing to deliver the Engine and 2) by failing to return the funds despite

 repeated demands and having no contractual or legal right to these funds.

           20.   JETPRO’s deceptive and unlawful acts in business, trade or commerce have caused

 Plaintiff actual damages.

           21.   Plaintiff is entitled to attorney’s fees and costs for maintaining this action pursuant

 to NY CLS Gen. Bus. § 349(h).




                                                         4

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:21-cv-21223-RNS Document 1 Entered on FLSD Docket 03/31/2021 Page 5 of 5




           WHEREFORE, Plaintiff requests judgment be entered in its favor awarding: damages,

 attorney’s fees and costs, compensatory damages, and any other relief this Court deems just and

 proper.

                                      DEMAND FOR JURY TRIAL

           Plaintiff ADVANTAGE AVIATION SERVICES SWEDEN AB hereby demands a trial

 by jury for all issues so triable.




                 Respectfully submitted on 31 March 2021.

                                                     GRIFFIN & SERRANO, P.A.
                                                     Attorneys for Plaintiff
                                                     707 Southeast 3rd Avenue, Sixth Floor
                                                     Fort Lauderdale, Florida 33316
                                                     Phone: (954) 462-4002
                                                     Fax: (954) 462-4009

                                                     /s/ Andres Millon
                                                     ______________________________
                                                     Juan R. Serrano, Esq.
                                                     Florida Bar No. 319510
                                                     Andres Millon, Esq.
                                                     Florida Bar No. 112649




                                                         5

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
